Citation Nr: 0911299	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  02-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1981 
and from July 1981 to July 1988.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to service 
connection for PTSD.

The March 2001 RO decision on appeal may be construed as 
having additionally reopened and adjudicated a claim for 
service connection for psychiatric disability other than 
PTSD.  However, the Board notes that the January 2000 claim 
sought service connection specifically for PTSD, and the 
April 2001 notice of disagreement expressed disagreement with 
the denial of entitlement to service connection for PTSD.  
Moreover, in a statement dated on June 20, 2001, the Veteran 
clarified and strongly emphasized that she was seeking 
service connection only for PTSD "and nothing else."  The 
January 2002 substantive appeal incorporated by reference the 
contentions of the June 2001 statement.  As such, the issue 
for appellate consideration is as characterized on the title 
page of this decision.

The Veteran testified at a hearing before a Decision Review 
Officer of the RO in June 2001.  A transcript of that 
proceeding is of record.

This case was previously before the Board in April 2003, at 
which time it was remanded for additional development of the 
record.  After the requested development was accomplished, 
the case was again before the Board for appellate 
consideration in June 2004.

In a June 2006 Order, the Court of Appeals for Veterans 
Claims (Court) vacated the Board's June 2004 decision in this 
matter.  The appeal was readjudicated by the Board in March 
2007, but a September 2008 Order of the Court vacated the 
Board's March 2007 decision and remanded the matter to the 
Board for compliance with instructions as set forth in a 
Joint Motion for Remand from the Secretary and the appellant.


FINDINGS OF FACT

1.  There is insufficient evidence to corroborate the 
Veteran's claimed in-service stressors.

2.  There is no competent medical evidence to show that the 
Veteran had PTSD during service that worsened during service, 
or that was aggravated by any incident of service.
  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice as 
originally construed must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  However, element (4), the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim, was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (as it amends § 3.159(b)(1), 
effective May 30, 2008). 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2003 and December 2003 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The December 
2003 letter informed the Veteran of the types of evidence 
that could be submitted as evidence supporting the claimed 
in-service stressors in a claim for service connection for 
PTSD based on personal assault.  The Veteran had also been 
informed of alternate sources that could support her claimed 
in-service stressors in a notice letter dated in April 2000, 
before enactment of the VCAA.  The May 2003 and December 2003 
VCAA notice letters informed the appellant of what evidence 
was required to substantiate the claim for service connection 
for PTSD and of her and VA's respective duties for obtaining 
evidence.

The May 2003 and December 2003 letters did not discuss the 
law pertaining to the assignment of a disability rating or an 
effective date in compliance with the Court's subsequently 
issued Dingess/Hartman decision.  However, because the 
instant decision denies the Veteran's claim for service 
connection of PTSD, no disability rating or effective date 
will be assigned; the matters of assignment of disability 
ratings and effective dates are moot.  The Veteran is 
therefore not prejudiced by any lack of notice as to 
assignment of disability ratings or effective dates.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Additionally, the Veteran has been represented by a private 
attorney for over five years in this matter.  A private 
attorney has a professional responsibility to be apprised of 
the laws and regulations pertaining to a matter for which he 
or she has accepted representation of a client, thereby 
substantially lessening any possibility of prejudice due to 
any arguable defects of notice in this matter.  See Overton 
v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's 
representation by counsel "is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by any notice error"). 

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment and personnel records, 
reports of VA and private post-service treatment, records of 
the Social Security Administration, and reports of VA 
examinations.  Additionally, the claims file contains the 
Veteran's own statements in support of her claim, including 
the transcript of her hearing before a Decision Review 
Officer at the RO.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported for such as claimed chronic condition, 
then a showing of continuity of symptomatology after 
discharge is required to support a claim of service 
connection.  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  38 
C.F.R. § 3.303(b).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. §§ 
1111, 1137 (West 2002).  The presumption is rebutted where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
The specific finding requirement that an increase in 
disability is due to the natural progress of the condition 
will be met when the available evidence of a nature generally 
acceptable as competent shows that the increase in severity 
of a disease or injury or acceleration in progress was that 
normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing 
circumstances, conditions and hardships of service.  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2008).

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his or her service, his or her 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his or her testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

In the present case, there is no contention or indication 
that the Veteran engaged in combat with the enemy.  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's statements or testimony as to the 
occurrence of the claimed stressor.  See, e.g., 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  See also 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."
Also in Doran (and in West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994) and Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993)), the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (M21-1), which since has been revised as 
to "Evidence of Stressors in Service" to read, in pertinent 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court 
has held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" generally means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 389-395 (1996); Cohen 10 Vet. App. at 128.  See also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

When the claim, as here, is predicated on an alleged sexual 
assault, evidence from sources other than the veteran's 
service records may be used to corroborate the veteran's 
account of the stressor incident, such as:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Examples of behavior changes may constitute credible 
evidence of a stressor, including:  a request for a transfer 
to another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f).

For purposes of all VA benefits, service connection of a 
disability resulting from alcohol or drug abuse on the basis 
of the disability's incurrence or aggravation in service is 
precluded.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); see 
also VAOPGCPREC 2-98 and VAOPGCPREC 7-99 (holding in 
pertinent part that under 38 U.S.C. § 1110 or 1131 for 
service-connection for a disability that is a result of a 
veteran's own abuse of alcohol or drugs (a "substance-abuse 
disability") is prohibited, and that direct service 
connection of a substance-abuse disability for purposes of 
all VA benefits, including dependency and indemnity 
compensation, is precluded).   Compensation may be warranted, 
however, for residuals of drug or alcohol abuse where such 
abuse is secondary to service-connected psychiatric 
disability.  See Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In claims for entitlement to service connection for PTSD 
involving personal assault, the existence of a stressor in 
service does not have to be proven by the "preponderance of 
the evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine set forth at 
38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 
(1998).  See also Patton v. West, 12 Vet. App. 272, 279-280 
(1999).

Background 

At a December 1976 pre-service entrance examination, clinical 
evaluation of the Veteran's psychiatric condition was 
indicated to be normal.  By history, the Veteran indicted 
that she did not have then and had never experienced frequent 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  

Service treatment records disclose that the Veteran was seen 
on March [redacted], 1983, and was self-referred for heavy drinking 
and alcohol detoxification.  She was admitted on March [redacted], 
1983, and discharged on April 6, 1983.  It was indicated that 
she had been recently separated following severe marital 
difficulties.  It was stated that she needed detoxification, 
observation and care.  She was described as being depressed 
and agitated.  The hospital summary report describes her as 
having been drinking continuously for two weeks prior to 
admission on March [redacted], 1983, and that when she had tried to 
stop drinking this would result in her shaking a lot.  The 
hospital summary shows that she denied any complaint, except 
for a headache.  A mental status evaluation was characterized 
by the Veteran's childish behavior, refusing to be examined.  
She was very uncooperative.  The diagnoses were alcohol 
dependence, continuous; alcohol intoxication; and avoidant 
personality disorder. 
 
An April 3, 1983, record of individual counseling describes 
repeated and severe marital problems during service, with the 
Veteran having begun drinking when her first husband was 
transferred to Panama.  By her account she then transferred 
to Panama but they fought every day and got divorced.  An 
April 4, 1983, treatment note reflects that her boyfriend, 
Sgt. R.R., explained that she had been drinking much since 
her divorce, for the last six months.  It was noted that he 
was helping supervise her children.  

By the Veteran's own account at a later point during service, 
her alcohol use began at age 17, with a noticeable upswing in 
her alcohol consumption after enlistment in the Air Force.  
See Medical Statement of Deputy Director, Alcoholism 
Rehabilitation Center, dated in February 1985.  (She entered 
service in June 1977, at age 18.)  

The February 1985 Medical Statement further indicates that 
after the Veteran's March 1983 hospitalization she returned 
to her previous alcohol consumption levels, and that she was 
admitted again for alcohol rehabilitation in January 1985.  
Her progress in January and February 1985, however, was 
evaluated as good, and her alcohol abuse was in remission at 
the time of the report.  
A performance report for the period from January 1983 through 
January 1984, and dated in January 1984, reveals that the 
Veteran performed her duties in an outstanding and 
professional manner.  She received the highest possible 
rating, 9 on a scale of 1 to 9, in all seven available 
performance categories, including performance of duty, human 
relations, training, supervision, acceptance of non-
commissioned officer responsibility, and bearing and 
behavior.  She also received the highest  possible overall 
evaluation.  It was stated that she ran the best "Orderly 
Room" on the base.  It was further indicated that she should 
be promoted.  Additional performance reports reflect that she 
continued to receive the highest possible ratings.  This high 
level of performance was repeated for the evaluation periods 
form January 1984 to October 1984, October 1984 to April 
1985, April 1985 to April 1986, April 1986 to March 1987, and 
March 1987 to March 1988.  

At a periodic examination in June 1984, clinical psychiatric 
evaluation was indicated to be normal. 

A history provided by the Veteran in June 1988 acknowledges 
that she had been treated for alcoholism during service.  She 
further indicated by checked boxes that she did not have now 
and had never experienced in the past frequent trouble 
sleeping, depression or excessive worry, or nervous trouble 
of any sort.  She indicated that her condition was good 
except for her hearing.  (She has been awarded service-
connected for bilateral ear disability, effective from the 
day after discharge from service.)

As noted above, the Veteran was discharged from service in 
July 1988. 

Several pages of records of what appears to be private 
marriage counseling from August 1990 to December 1990 do not 
include diagnoses of psychiatric disorders or make reference 
to a past history of sexual trauma.  There is a brief 
reference to the Veteran having entered service at age 18, 
having had a marriage at age 18 with two children, and 
another marriage lasting 3 years, and having married a 
service member (who appears to be referred to as a 
"druggie") apparently in some connection with service 
overseas (the notes are only partially legible).

Private medical records show that the Veteran was seen in 
June 1993 and complained of being down and depressed, and 
having been so been for years.  She was noted to have stopped 
drinking for about the past seven years.  Following an 
evaluation, the assessments were assumed depression and 
history of alcoholism.   She was prescribed psychiatric 
medications.  Progress was indicated in subsequent months and 
by January 1994 she was noted to have improved dramatically.  
The diagnosis was depression--improved.   

The Veteran was admitted to a private hospital in August 1994 
for increasing depression, uncontrollable crying and fears of 
resuming alcohol.  Recent stressors included an inability to 
work secondary to physical problems.  By history, she grew up 
in Omaha, entered the Air Force, and had drinking problems 
for 11 years.  She stated that she had been hospitalized one 
time on a mental ward and was then directed to an alcohol 
treatment facility in the Air Force, but had only truly 
stopped drinking eight years ago.  The diagnoses were major 
depression, single episode, without psychotic features; 
dysthymia; and history of alcohol abuse and dependence and 
possible organic brain syndrome, secondary to alcohol.  

The Veteran was seen by a private psychiatrist in December 
1994.  She presented with symptoms of depression, low self-
esteem and feelings of guilt due to her history of alcoholism 
and five failed marriages.  It was indicated that she had 
given custody of her two children to their father.  The 
clinician stated that the Veteran had confronted and dealt 
with issues with her abusive ex-alcoholic father, and 
multiple abuses that occurred in her childhood, including 
sexual abuse.  The pertinent diagnoses were major depression, 
recurrent; and alcohol dependence, in remission.  

The Veteran was hospitalized by the VA from July to August 
1995.  It was noted that she had gone on a drinking binge on 
the night of admission after nine years of sobriety.  She 
related a long history of depression and admitted to 
intermediate insomnia, and positive guilt about losing her 
kids twelve years earlier secondary to alcohol and drug use.  
She was indicated by history to have been raped by a family 
friend as a teenager.  She was noted by history to have been 
sober from January 6, 1986, until just before the July 1995 
hospitalization.  The pertinent diagnoses were ethanol abuse 
with acute intoxication; suicide ideation; possible 
dysthymia; rule out obsessive-compulsive disorder; and mixed 
personality disorder.  

Also in August 1995, the RO received the Veteran's claim for 
service connection for "depression and/or a nervous 
condition," a claim that was denied by the RO in January 
1996, and which the RO declined to reopen in August 1996 and 
again in December 1996.  The Veteran did not appeal the RO 
denials of this claim.  

On VA hospitalization from July to August 1997, the Veteran 
reported that she had first used marijuana when she was 
thirteen years old.  She related multiple episodes of sexual 
abuse in childhood.  She stated that her alcoholic father was 
the director of a home for boys, and that she and her sisters 
were the victims of abuse.  She also indicated that five of 
her six husbands were also abusive.  Significantly, it was 
noted in the medical history that she had been raped while in 
the Air Force.  It was also noted that her current husband 
had raped her.  The Axis I psychiatric diagnoses were alcohol 
dependence, cannabis dependence, opioid dependence, 
benzodiazepine dependence, nicotine dependence, homelessness, 
and depression by history.
 
At a VA hospitalization from August 1997 to September 1997, 
the psychiatric diagnoses were alcohol dependency, marijuana 
dependency, opioid dependency, benzodiazepine dependency, and 
depression.

The Veteran was again hospitalized by the VA from October to 
November 1999.  At one point the Veteran denied any history 
of sexual abuse, but on further interviewing she reported a 
history of emotional, physical, and sexual abuse, and had 
expressed to her counselor with the women's treatment program 
that she wanted to work on unresolved feelings related to a 
multiple rape while in Panama.  She noted that her father was 
an alcoholic and the dean of boys at a home for delinquents.  
She stated that he was very controlling and abusive.  She 
thought he had abused her mother, but she had never witnessed 
that.  She reported that the family lived on the grounds of 
the facility and that she became pregnant by one of the boys 
and her parents forced her to have an abortion.  She claimed 
that she was perceived as the "bad" child of the four 
daughters and was constantly shamed after the abortion, and 
that she spent nearly all her free time isolated in her room.  
She indicated she had been married six times since the age of 
18, and described most of her husbands as abusive substance 
abusers.  She had two children, ages 18 and 19, from her 
third marriage, who were raised by their father.  She 
divorced their father when they were ages six months and two 
years old.  She felt she had made the right decision in 
letting their father raise them.  The examiner noted that the 
clinical record indicated that one of her husbands committed 
suicide by shooting himself, but that the Veteran denied 
this.  The Veteran stated that one of her "sponsees" 
committed suicide, and she verbalized a need to resolve 
issues related to this trauma.  She maintained that she had 
guilt and anger related to the fact that she had not been 
part of the lives of her children during their childhood.  
She indicated that her children spent thirty days with her in 
1995 and that she relapsed after nine years of sobriety after 
they left.  The Veteran also noted that one of her mothers-
in-law committed suicide and that she was asked to clean up 
the apartment, but was unable to do so.  Her husband cleaned 
up and this traumatized her.  She noted that she continued to 
have guilt related to the death of this mother-in-law.  

The Veteran described a history of emotional, physical and 
sexual abuse.  She stated that both her parents, but 
especially her father, humiliated her and her sisters.  She 
alleged that she had childhood incontinence and that she was 
made to wear panties around her neck until they dried.  She 
insisted that her father beat her with belts until she bled 
and that her mother slapped her a lot.  She reported that her 
husbands had been physically abusive to her.  She claimed 
that she had been molested from the ages of 5 to 10 by a 
neighborhood merchant, but that this was never reported.  She 
also described frequent inappropriate touching during her 
childhood by the boys at the home.  She also reported that 
when she was in service, she was having a party with male 
gang members and when she woke up the next morning, she had 
no memory of what had happened, but that she was told by her 
husband that she had been gang raped.  The pertinent 
diagnoses were alcohol dependence; cannabis dependence, in 
full remission; opioid dependence, in sustained full 
remission; sedative and anxiolytic dependence in sustained d 
full remission; adjustment disorder with depression and 
anxiety; and borderline personality disorder.

The Veteran continued to received VA treatment for anxiety 
and depression in December 1999.  The RO received the 
Veteran's claim for entitlement to service connection for 
PTSD in January 2000. 

In February 2000 VA clinician M.W.D., RN, MSN, CS, CARN, 
wrote a note "To Whom it May Concern" that the Veteran had 
been treated at a Brecksville VA Medical Center beginning in 
September 1997.  She wrote that the Veteran had been treated 
for alcohol dependence and PTSD.  She elaborated that the 
Veteran had carried diagnoses of alcohol dependence, panic 
disorder versus anxiety disorder, and major depression since 
entering treatment.  She further noted the Veteran's history 
of a gang rape in the military, and that the Veteran had been 
working on the emotional impact of this trauma during both 
group and individual therapy sessions.

Following a request for information from the VA, the Veteran 
submitted a statement in February 2000 concerning her in-
service stressors.  She described an incident that occurred 
on March [redacted], 1983, and she noted that she recalled the date 
since it was her birthday.  She was having a party, and S.S., 
her boyfriend at the time, had invited some of his friends.  
At one point, her boyfriend left to do an errand, and she was 
left alone with strangers.  She asserted that she remembered 
only bits and pieces of being raped by three men.  She stated 
that she was afraid to move even after they left and woke up 
the next morning.  She said that she was ashamed and felt 
humiliated.  She related that she got dressed for work, and 
tried to report for duty, but she was numb.  She maintained 
that she called her ex-husband who was in security police and 
he told her that he had heard about what had happened to her, 
and advised her not to report the incident, since it would be 
the end of her career.  She claimed that she kept working for 
a week, and finally went to her first sergeant who talked her 
into have sexual relations with him.  She alleged that she 
was taken to the hospital the next morning.  She wrote that 
when she got to the hospital, she refused to undress, and she 
was pinned down by two orderlies who removed her clothing so 
that the doctor could examiner her.  She wrote that she was 
scared at that time that she was being raped again.

In a report of contact dated in August 2000, the Veteran 
contacted the VA and stated that she had tried, but could not 
locate people whom she had told about the assault in service, 
and that she had no further information to submit.  

In a statement dated in December 2000, a VA psychologist 
related that the Veteran was under her care at a VA facility.  
The Veteran summarized the alleged in-service trauma.  She 
reported that it was her birthday and there was a party at 
her house.  She noted that the man she was dating at the time 
was named "[redacted]" and that he left the party.  She then 
described the in-service rape.  The psychologist concluded, 
based on a clinical interview and testing, that the Veteran 
met the criteria for a diagnosis of PTSD, based on her 
military trauma.  She stated that the Veteran continued to 
suffer from symptoms related to PTSD, making it very clear 
that her alcohol dependence was a direct result of the 
symptoms she endures which are directly related to her 
military trauma.  The psychologist elaborated that, in other 
words, the Veteran used alcohol in an effort to deal with her 
symptoms following her military trauma.  She added that prior 
to the in-service trauma, the Veteran had enjoyed quality of 
life.  In this clinician's view, after the military trauma, 
the Veteran's life had been irrevocably altered, and she had 
never recovered to the point she had been prior to the 
trauma.  The diagnoses were PTSD, chronic, severe; major 
depressive disorder, recurrent; and alcohol dependence, in 
full remission. 

The Veteran was seen by a private psychologist in April 2001.  
She reiterated the stressors that have been summarized above.  
In addition, she alleged that she had been sexually abused by 
an uncle, although she had no recollection of this and had 
been told of this by her mother.  It was also indicated that 
she made her first suicide gesture at the age of fourteen 
when she cut her wrist.  She added that "this was for 
attention."  The diagnostic impressions were generalized 
anxiety disorder; PTSD, chronic; opioid dependence; cannabis 
abuse; alcohol dependence; sedative, hypnotic/anxiolytic 
(barbiturate) abuse; and borderline personality disorder.  
The examiner commented that the Veteran had been diagnosed 
with PTSD, which allegedly was the result of a rape in 
service.  However, the examiner also noted that the Veteran 
reported an initial suicide gesture at age 14, that she had 
been excessively involved with alcohol usage as a teenager; 
that she was sexually abused by two individuals from the ages 
of five through twelve; that she had been abused both 
physically and emotionally by her parents; and that she had 
been married six times.  

At VA psychiatric treatment in May 2001, the Veteran reported 
being molested and fondled as early as 6th grade.  She also 
reported being raped by three men during service.  The Axis I 
diagnosis was PTSD.

In a statement received in June 2003, the Veteran wrote that 
twenty years ago she had a quality of life that was 
absolutely wonderful.  She wrote that she was then a young 
Air Force staff sergeant looking at a career of 20 years.  
She asserted that she was at that time a good wife and 
mother.  She wrote that after she was gang raped on March [redacted], 
1983, her entire life changed.  She alleged that she still 
suffered from symptoms of PTSD that were related to the gang 
rape.  She described using alcohol in an effort to control 
her symptoms, to no avail.  VA records attached to the 
statement reflect ongoing diagnoses and treatment for PTSD. 

The Veteran was afforded a VA psychiatric examination in 
September 2003.  She reported that her PTSD was related to a 
sexual assault that occurred on March [redacted], 1983.  The examiner 
noted that the claims folder was reviewed.  He commented that 
the hospital records from service indicated that she was 
intoxicated and uncooperative, and that the diagnoses 
following the in-service hospitalization were alcoholism and 
avoidant personality disorder.  He further noted that he 
found no medical records to confirm the rape by the three 
men, or the subsequent sexual assault by the Veteran's first 
sergeant.  He stated that the Veteran received outstanding 
performance reports throughout the remainder of her career in 
service.  He commented that deterioration in her performance 
would support the history of sexual assaults, but in this 
case, there was no decrement in her performance.  He added 
that the Veteran had no further mental health clinic visits 
after her alcohol treatment.  He stated that he found no 
documentation of major changes in her behavior that would 
help support the documentation of the assaults.  

The examiner noted that the record did contain evidence that 
the Veteran was physically and possibly sexually abused prior 
to service, and that this raised the possibility that PTSD 
existed prior to service.  Following an examination, the 
diagnoses were PTSD; adjustment disorder with depressed mood; 
alcohol dependence; cannabis dependence; opioid dependence; 
benzodiazepine dependence; and borderline personality 
disorder.  The examiner concluded that he was not able to 
find information in the claims folder that would establish 
the stressor to have occurred while the Veteran was on active 
duty between March and April 1983.  He noted that she had 
symptoms that met the criteria for PTSD, and that she had 
been treated for that.  He further stated that he was not 
saying that the incidents did not happen the way she 
described them, but that he was not able to find the 
confirming evidence in the claims folder.  

Analysis

The Veteran claims that she experienced sexual traumas on 
three occasions during service, and that these incidents are 
the cause of her current PTSD.  She alleges that she was 
attacked by 3 men in a gang rape on March [redacted], 1983, coerced 
into sexual intercourse with a Sergeant about a week 
thereafter, and feared that she was being raped when the 
Sergeant took her to the hospital for treatment for her 
alcoholism, allegedly while she was forcibly restrained and 
disrobed during a psychiatric evaluation.  See Veteran's 
statements in support of claim dated in February 2000, May 
2000, and June 2003.  

Because the Veteran's psychiatric condition was clinically 
evaluated as normal at her December 1976 pre-service entrance 
examination, her psychiatric condition is presumed to have 
been sound at entrance into service.  See 38 U.S.C.A. §§ 
1111, 1137 (West 2002).  Although in this case there are 
medical opinions that the Veteran may have experienced 
stressors prior to service that are related to her currently 
diagnosed PTSD, there is no clear and unmistakable evidence 
to rebut the presumption of sound psychiatric condition at 
entrance into service.  Id.  

There is no diagnosis or other indication of psychosis within 
one year of discharge from active service.  Accordingly, a 
presumption of service connection for psychosis is not 
warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a).

On their face, the Veteran's service treatment and personnel 
records, including reports of episodes of depression, do not 
corroborate the Veteran's assertions regarding the events 
during her military service.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Service 
treatment records reveal that the Veteran was seen on March 
[redacted], 1983, the day after the first of the three stressor 
incidents that allegedly occurred over the course of a week, 
but make no reference to the Veteran having been assaulted.  
She was treated for intoxication, and diagnosed with an 
avoidant personality disorder and depression secondary to her 
alcohol dependence.  It was noted that she had been recently 
separated due to severe marital problems.  Her boyfriend at 
the time, Sergeant R.R., had informed treatment providers 
that she had been drinking heavily for six months as a result 
of marriage difficulties.  Also, at the Veteran's discharge 
examination in June 1983, she denied experiencing depression, 
memory loss, and nervous trouble.  Also constituting evidence 
against the Veteran's claim, the evidence indicates that 
although the Veteran had sought treatment in the years since 
her service, she was not diagnosed with PTSD until several 
years after her discharge from the military, in connection 
with treatment that began in October 1999.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  However, because the Veteran 
did in fact experience well-documented severe familial and 
alcohol abuse problems during service, and entered treatment 
the day after the first alleged sexual assault, the Board's 
analysis does not end there.  See 38 C.F.R. § 3.304(f).

The current diagnosis of PTSD is not in dispute and is well 
documented in the Veteran's records.  Accordingly, the 
central controversy in this case is whether the PTSD is at 
least as likely as not a consequence of the alleged sexual 
traumas in service.  As the Court's Orders in this case 
indicate, the Board is required to consider all 3 alleged 
instances of sexual trauma and to assess the credibility and 
probative value of behavior change evidence.  Additionally, 
the Board is to consider the possibility of aggravation of 
pre-existing PTSD during service as an issue in this matter.  
See September 2008 Joint Motion for Remand, page 5.

There is no competent medical opinion to establish that the 
Veteran had PTSD prior to service that worsened during 
service.  The medical opinions in this case fall into two 
general categories:  That the Veteran experienced stressors 
prior to service that may have resulted in currently 
diagnosed PTSD; and that the Veteran experienced stressors 
during service that resulted in currently diagnosed PTSD.  In 
this regard, the Board acknowledges the September 2003 VA 
examiner's statement that the Veteran may have been 
physically abused prior to service, and that this raised the 
"possibility" that PTSD existed prior to service.  The 
Court, in adopting the September 2008 Joint Motion for 
Remand, has requested that the Board accordingly discuss the 
possibility of an aggravation issue in this case.  The 
September 2003 medical opinion that PTSD may have existed 
prior to service does not constitute evidence or a medical 
opinion that the Veteran had PTSD prior to service that was 
aggravated during service, and there is no competent medical 
evidence to this effect.  Further, as discussed above, the 
Veteran is in receipt of a very favorable evidentiary 
presumption that she was in sound condition prior to service, 
such that if her current chronic condition were shown to have 
been present during service this would constitute significant 
evidence in support of her claim, whether or not the 
condition may have existed prior to service-no showing of 
aggravation during service would be required.   Consideration 
of whether in-service aggravation occurred would only 
heighten the evidentiary burden beyond what is permissible in 
light of the presumption of sound condition upon entry into 
service that applies in this case.  There is no evidence of 
treatment or diagnosis in the service treatment records of 
PTSD, and it follows logically that there is no showing that 
PTSD was aggravated in service.  Further, as will be 
discussed further below, the September 2003 VA examiner could 
find no documentation to show that the Veteran's professional 
performance deteriorated during service; in fact there are 
very positive performance reviews after the dates of the 
claimed sexual assaults.  From prior to the alleged sexual 
assault and for three years thereafter the Veteran was in 
receipt of the very highest possible performance ratings in 
all categories.  This is significant evidence both against 
the claimed stressors having occurred and evidence against 
any finding of a worsening of any alleged PTSD or related 
condition during service.  Further, the first indication of 
an anxiety disorder of record is from a report of VA 
hospitalization from October to December 1999 (the actual 
diagnosis was adjustment disorder with depression and 
anxiety), a record of which was submitted with the Veteran's 
claim in January 2000.  The first unambiguous diagnosis of 
record of PTSD is from February 2000.  At face value, these 
first diagnoses of anxiety and PTSD over 13 years after 
discharge from service, notwithstanding repeated intervening 
psychiatric hospitalizations, tend to indicate not that 
chronic anxiety or PTSD existed prior to service or during 
service or from the date of discharge from service forward, 
but rather was manifested many years after service.  See 38 
C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000); Savage v. Gober, 10 Vet. App. 488 (1997).  

The Court has further requested that the Board address 
whether the certain behavior changes-relinquishing custody 
of her children, problems with alcohol addiction and binge 
drinking subsequent to the alleged first in-service assault, 
increased use of prescription and over-the-counter 
medications, and episodes of depression evidence the 
occurrence of the claimed in-service stressors.  For the 
reasons set forth below, the Board finds that they do not.  

By her own recorded account in the service treatment records, 
the Veteran's drinking problems began at approximately age 
17, which would have been soon before entering service.  See, 
e.g, Medical Statement of Deputy Director, Alcoholism 
Rehabilitation Center, dated in February 1985.  Treatment 
records indicate that the Veteran had engaged in heavy 
drinking for months prior to the time frame of the alleged 
rapes, in reaction to marital problems and a divorce.  See, 
e.g., record of treatment dated April 4, 1983, including 
history as related by Sergeant R.R.  It would be logically 
unsupportable to conclude that heavy drinking that by all in-
service accounts began years or months prior to the first 
claimed sexual assault in March 1983 was precipitated by 
three claimed sexual assaults that had not yet occurred.  The 
evidence in the service treatment records indicates not that 
the Veteran began heavy drinking as of the time of the 
claimed events, but that she had been drinking heavily for a 
significant period of time prior to the claimed assaults and 
was treated for alcoholism, with no evidence or mention of 
in-service sexual trauma then or when again seen for more 
successful alcohol rehabilitation in January and February 
1985.  With respect to signs of depression, the evidence is 
essentially the same-the service treatment records reflect 
longstanding signs of depression and substance abuse prior to 
the date of the claimed assaults.  In short, rather than 
showing a reaction to claimed in-service stressors, the 
evidence tends to show that the Veteran was treated for 
longstanding alcohol abuse problems and symptoms of 
depression that had begun months and years prior, during 
marital difficulties with at least two previous failed 
marriages.  The Veteran, however, now contends that the 
initial hospitalization and beginning of treatment are 
evidence of undocumented sexual trauma the day before the 
first treatment for alcohol and substance abuse occurred.  
Such an interpretation of the record is not supported by the 
service treatment records and is not plausible in the context 
of the chronology indicated in the service treatment records 
and contemporaneous histories received from her during 
service, and from her boyfriend, Sergeant R.R., on April 4, 
1983.

With respect to abuse of substances other than alcohol during 
service, such is not clearly documented by the service 
treatment records.  Treatment notes and summaries reflect 
problems with and diagnoses of alcohol abuse and alcoholism.  
See, e.g, Summary of Hospitalization from March [redacted], 1983, to 
April 6, 1983; Medical Statement of Deputy Director, 
Alcoholism Rehabilitation Center, dated in February 1985.  
However, there are histories of substance abuse problems as 
having occurred as early as age 13.  See VA record of 
hospitalization from July 1997 to August 1997.   In any 
event, an increase or onset of substance abuse other than 
alcohol abuse subsequent to the claimed sexual assaults 
during late March and early April 1983 is not documented in 
the record. 

The Court has requested that the Board address the Veteran's 
testimony that she reluctantly relinquished custody of her 
children during service because of sexual assault and PTSD 
symptoms (rather than because of alcohol and/or drug abuse).  
Although the loss of custody of her children is not closely 
detailed in the claims file,  a close reading of the medical 
histories indicates that she relinquished custody of her two 
children soon after the March to April 1983 in-service 
hospitalization, when they were approximately six months and 
two years old.  See, e.g., histories contained in VA records 
of hospitalization from July to August 1995, and in VA 
records of hospitalization form October to November 1999.  
The Board finds probative that when the Veteran was seen by a 
private psychiatrist in December 1994, she presented with 
symptoms of depression, low self-esteem and feelings of guilt 
due to her history of alcoholism and five failed marriages, 
and in this context it was indicated that she had given 
custody of her two children to their father.  The examiner 
stated that she had confronted and dealt with issues with her 
abusive ex-alcoholic father, and multiple abuses that 
occurred in her childhood, including sexual abuse.  The 
pertinent diagnoses were major depression, recurrent and 
alcohol dependence, in remission.  The treating clinician did 
not indicate by diagnoses or notation, and the Veteran did 
not indicate by history, that custody of the children was 
relinquished due to an inservice sexual assault and 
consequent and subsequent symptoms of PTSD or other 
psychiatric disability.  In December 1994, the Veteran had 
acknowledged childhood sexual trauma, so it is difficult to 
understand why she would have on the other hand withheld a 
history of in-service sexual trauma, or having relinquished 
custody of her children very shortly after or due to in-
service sexual trauma.  

Contemporaneous with service, during treatment for substance 
abuse in March 1983, progress notes show that the Veteran's 
boyfriend, Sergeant R.R., was interviewed and explained that 
the Veteran had been drinking much since her divorce, and 
that he was helping supervise her children.  This evidence 
provides an powerful explanation for the Veteran's problems 
taking care of the children-troubles associated with severe 
marital difficulties and contemporaneous excessive drinking 
that are shown to have taken place at least months prior to 
the dates of the now-claimed in-service sexual traumas and 
assaults.  Consistent with and corroborative of this view of 
the record, at treatment from July to August 1995 the Veteran 
related a long history of depression and admitted to 
intermediate insomnia and positive guilt about losing her 
kids twelve years earlier, by her own account as secondary to 
alcohol and drug use-not as a result of symptoms of PTSD, 
other psychiatric disability, or residuals of in-service 
sexual assault or trauma.  For the foregoing reasons, the 
Board finds that the preponderance of the evidence is against 
a finding that the loss of custody of the appellant's 
children was the result of in-service sexual assault or 
trauma, and/or PTSD symptoms.  The evidence is not in 
equipoise in this regard.

On the specific matter of corroboration of the claimed in-
service stressors, as noted above, initial histories of 
sexual abuse as related in 1994 and 1995 describe childhood 
traumas but not in-service sexual trauma.  As discussed 
above, in December 1994, the Veteran had acknowledged 
childhood sexual trauma during private treatment, and 
discussed her problems during service, so it is difficult to 
understand why she would have on the other hand omitted from 
this clinician a history of in-service sexual trauma.  The 
first claim of a rape during service having occurred appears 
to have been relayed during VA hospitalization from July to 
August 1997.  At this time she had been denied entitlement to 
service connection for psychiatric disability, in January 
1996, August 1996, and December 1996, such that histories she 
provided to VA care providers subsequently were quite 
possibility influenced by these prior denials of service 
connection based in part on histories contained in the 
service treatment records and records of prior psychiatric 
treatment with VA.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (personal interest may affect the credibility 
of testimony).  See also Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence, which weighs against the claim).  
Accordingly, the Board affords the histories as provided in 
1994 and 1995 and earlier as significantly more reliable and 
of significantly greater probative value than histories 
provided after service connection for psychiatric disability 
had been denied in January 1996.  These histories are 
positive for childhood sexual abuse but silent for in-service 
sexual trauma, and for the reasons set forth above the Board 
finds these histories to be the most reliable medical 
histories of record.    
 
In addition, the Board points out that there are major 
inconsistencies in the Veteran's current accounts of events 
with what is documented in the service treatment records.  As 
a result, the Board finds that the Veteran's stressor 
accounts in this matter are less than credible and are not 
reliable.  It is not just that the service treatment records 
are silent for the alleged sexual traumas; rather, the 
Veteran's account is contradicted by them.
 
Initially, the service treatment records note that her 
boyfriend at the time was Sergeant R.R.  Yet, she provided a 
different name, S.S., or "[redacted]," when she provided 
information to the VA concerning the March [redacted], 1983, in-
service stressor in a February 2000 statement and when she 
described the incident to a VA psychologist in December 2000.  
Second, the Veteran describes having worked for one week 
after the March [redacted], 1983, gang rape she describes.  See 
Veteran's stressor statement (stressor statement) received in 
February 2000, page 2, lines 8-10.  The service treatment 
records clearly document, however, that she was hospitalized 
for alcohol detoxification from March [redacted], 1983, to April 6, 
1983, in direct contradiction to her account of having worked 
for a week after the claimed sexual assault on March [redacted], 
1983.  This further contradicts her description of having 
been coerced into sex by a First Sergeant a week after the 
incident and then for the first time being taken to the 
military hospital in Panama.  See stressor statement, page 2, 
lines 10-26.  Additionally, the service treatment records 
indicate that the Veteran left alcohol detoxification 
treatment on April 6, against the advice of her care 
providers, rather than having first entered hospitalization 
one week after March [redacted], 1983, and being involuntarily 
disrobed and held down by two large men so that a doctor 
could examiner her while she was in fear she was being raped 
again.  See stressor statement, page 2, lines 20 to 42.  The 
Veteran's credibility is cast even further into doubt by her 
contention that it was only at that point that her drinking 
escalated from being a social drinking to an active 
alcoholic.  See stressor statement, page 2, lines 40-44; 
compare record of in-service hospitalization from March [redacted], 
1983, to April 6, 1983; Medical Statement of Deputy Director, 
Alcoholism Rehabilitation Center, dated in February 1985.  
The Veteran's additional contentions that she was then 
threatened with a discharge under other than honorable 
conditions, and given only menial tasks to perform (stressor 
statement, page 2, end first paragraph) is highly 
inconsistent with exceptionally favorable performance reviews 
associated with the claims files, with the highest possible 
ratings in all categories, dated from January 1983 through 
January March 1988.  As noted above, the January 1984 review 
reveals that the Veteran performed her duties in an 
outstanding and professional manner.  She received the 
highest possible rating, 9 on a scale of 1 to 9, in all seven 
available performance categories, including performance of 
duty, human relations, training, supervision, acceptance of 
non-commissioned officer responsibility, and bearing and 
behavior.  She also received the highest  possible overall 
evaluation.  It was stated that she ran the best "Orderly 
Room" on the base.  It was further indicated that she should 
be promoted.  In her June 2003 statement the Veteran 
indicated that until the claimed sexual assault occurred on 
March [redacted], 1983, she was married with two children, was a good 
wife and mother, and enjoyed a wonderful quality of life.  
However, the service treatment records reveal that at the 
time she had experienced severe marital difficulties, was 
divorced or separated (the record is not entirely clear as to 
which), had a boyfriend other than the man from whom she had 
recently separated, and had the help of this boyfriend to 
assist her in raising her children.  This is illustrative of 
the stark contrast between what is revealed in her service 
treatment records and the more reliable medical histories as 
compared to what now she contends transpired around the time 
frame of March [redacted], 1983.  With these specific considerations 
in mind, the Board finds that the account of the three 
claimed in-serviced stressors as related by the Veteran are 
not credible and are not corroborated by the service 
treatment records or other probative and reliable evidence in 
the claims files.  

The conclusions made following the VA psychiatric examination 
in September 2003 constitute significant probative and 
competent medical evidenced in rebutting the Veteran's 
assertions in this case.  As noted above, the September 2003 
examiner found no records to confirm the rape, or the sexual 
assault by her first sergeant she claims occurred about one 
week later.  In this vein, he noted that there was no decline 
in her performance and he found no major changes in her 
behavior that would provide any support for the fact that the 
personal assaults occurred.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .).  The examiner found that a deterioration 
in the Veteran's performance would help support the history 
of sexual assaults, but in this case there was no decrement 
in her performance.  He stated that since he could not 
document changes in the Veteran's professional behavior, and 
there were no specific medical records regarding the assault, 
he could not establish a DSM-IV 'A' criteria for PTSD caused 
by sexual assault while on duty.  He further stated that he 
was not saying that the incidents did not happen the way the 
Veteran described them, but that he could not find the 
confirming evidence in the claims file.  The Court has 
requested that the Board analyze the examiner's statements in 
this regard and the examiner's "apparent sole reliance on 
the absence of documentation" in reaching his conclusion.  
In responding to the Court's concerns, the Board notes that, 
as discussed at length above, the service department 
documentation is not merely silent for a decrease in 
performance after the time frame of the three alleged in-
service sexual assaults; rather, there is affirmative 
evidence that the Veteran continued to perform at a very high 
level after the dates of the alleged sexual assaults, such 
that the VA examiner did not have a mere absence of records 
upon which to rely and base his finding of a lack of decrease 
of performance, but rather had for review affirmative 
evidence in the service treatment records, in the form highly 
positive performance reviews during the time frame of and 
subsequent to the dates of the alleged sexual assaults.  

The Court has requested that the Board weigh the September 
2003 VA examiner's 
evaluation in relation to the probative value of other VA 
medical records, and particularly the December 2000 VA 
psychologist's opinion that the Veteran used alcohol in an 
effort to deal with her symptoms following her military 
trauma.
The September 2003 VA examiner's opinion is of far greater 
probative value in this matter than the December 2000 VA 
psychologist's opinion, or similar medical opinions, in this 
matter because the September 2003 VA examiner reviewed the 
service treatment and service personnel records in this 
matter and correctly noted that they did not document a 
decrease in performance or change in behavior after the 
claimed three sexual traumas.  Rather, as has been discussed 
above, they documented continued very high performance.  
Further, the September 2003 medical examiner took into 
consideration events that took place prior to service that he 
felt may account for currently diagnosed PTSD.  The September 
2003 VA examiner is the only clinician to have demonstrated a 
full reading and comprehension of the medical history and 
service department documentation as evidenced in the complete 
claims file.  As a result, his opinion is of a very high 
probative value in relation to other opinions, including the 
opinion of the December 2000 VA psychologist, who 
demonstrated no awareness of documented histories of 
childhood sexual and other traumas, of heavy drinking for an 
extended period prior to the claimed in-service sexual 
assault on March [redacted], 1983, or of service department 
documentation contradicting the Veteran's claimed stressors 
and of sustained superior performance during the time frame 
of the claimed sexual assaults and for years thereafter.  
That the December 2000 VA psychologist had no awareness of 
the critical inaccuracies in the history as provided her by 
the Veteran, and relied on these inaccuracies as essential 
elements in forming her opinion, are for consideration.  As 
the Board weights the evidence, her opinion in this matter, 
and of other medical opinions that rely on essentially the 
same history, are of virtually no probative value because 
they are based on deeply flawed and inaccurate medical 
histories.  The Board is not bound to accept medical opinions 
that are based on history supplied by the Veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  By 
contrast, as the Board weighs the evidence, the September 
2003 VA examiner's conclusions were carefully reasoned and 
consistent with all reliable evidence of record.  

To the extent the September 2003 VA examiner conceded that 
the events as asserted by the Veteran may have occurred, his 
credibility is on balance heightened, as he demonstrated an 
open mind as to the Veteran's assertions, but appeared 
regretful that there was no reasonable construction of the 
evidence upon which he could base an opinion favorable to the 
Veteran's claim.  Indeed, while it is VA's policy to afford 
the Veteran the benefit of the doubt, a large preponderance 
of the evidence is highly inconsistent with the Veteran's 
assertions in this matter.  See 38 C.F.R. § 3.102.

In the absence of an independently confirmed or corroborated 
stressor in service, the Board finds the evidence is not 
sufficient to support a grant of service connection for PTSD, 
notwithstanding repeated postservice-diagnoses of PTSD.  
See 38 C.F.R. § 3.304(f).  The Board has reviewed in detail 
whether circumstances during service support the Veteran's 
assertions of the three claimed sexual traumas during 
service, but, for the reasons set forth above, finds not only 
that the record does not support or corroborate her 
assertions, but that the assertions she has made are in 
sufficient contradiction with the reliable evidence of record 
as to render her assertions in this matter unreliable and not 
credible.  As the preponderance of the evidence is against 
the claim, entitlement to service connection for PTSD is not 
warranted.  38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


